In an action for a judgment declaring unconstitutional, illegal and void a resolution of the Common Council of the City of Rye which amended the revised building zone ordinance of said city, restraining defendants from permitting the construction of a garage or filling station on the land of the defendants Powell, and for other relief, the appeal is from a judgment entered after trial before an Official Referee dismissing the complaint and declaring the resolution constitutional and valid. Judgment unanimously affirmed, with costs. No opinion. Present—Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.